— In a proceeding to compel the executrix of the estate of the deceased John E. Kuhlke, to convey to the petitioner the estate’s one-half interest in certain real property, the executrix appeals from so much of an order of the Surrogate’s Court, Suffolk County (Signorelli, S.), entered January 6, 1987, as upon deeming her motion for a rehearing of the petitioner’s prior motion for summary judgment to be one for reargument and, upon granting reargument, adhered to an original determination in an order and decree dated May 29, 1986, granting summary judgment to the petitioner.
Ordered that the order is affirmed insofar as appealed from, with costs payable by the estate.
The Surrogate was correct, upon reargument, in adhering to the original determination that the petitioner was entitled to summary judgment. The record reveals that the executrix failed to set forth evidentiary proof sufficient to support her defense to the petition (see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065; Ehrlich v American Moninger Greenhouse Mfg. Corp., 26 NY2d 255). Thompson, J. P., Brown, Weinstein and Balletta, JJ., concur.